Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. __________________

  JOSH SMART,

          Plaintiff,
  vs.

  TOP PARK SERVICES, LLC, f/k/a
  BRANDO MANAGEMENT
  SERVICES, LLC; MIKE (NEIL)
  BENDER; and MATTHEW RING,

         Defendants.
  ____________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JOSH SMART, by and through his undersigned counsel and pursuant to Fed. R.

  Civ. P. 3, hereby files this Complaint and Demand for Jury Trial against the following defendants:

  TOP PARK SERVICES, LLC, f/k/a BRANDO MANAGEMENT SERVICES, LLC (“Top Park”

  or the “Company”); MIKE (NEIL) BENDER (“Bender”); and MATTHEW RING (“Ring”).

  Plaintiff states the following in support of his claims:

                                    NATURE OF THE ACTION

         1.      This action seeks damages and other relief based on the Defendants’ groping and

  other forms of sexual harassment directed against him and Plaintiff’s termination from

  employment because of his refusal to accede to requests for sex from the Company’s senior

  management (i.e., Defendants Ring and Bender), in violation of Title VII of the Civil Rights Act

  of 1964, as amended (“Title VII”), 42 U.S.C. 2000e-(2) and (3), and the Florida Civil Rights Act,

  Act of 1992, § 760.01 et seq., Florida Statutes, as amended (“the FCRA”). In addition, Plaintiff

  alleges that his termination from employment for complaining about unlawful sexual harassment
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 2 of 17




  violates the Florida Whistleblower Statute, Section 448.102, Florida Statutes (“the FWA”).

  Finally, Plaintiff alleges claims for battery against Defendants Ring and Bender under Florida

  common law.

                                            THE PARTIES

         2.      TOP PARK SERVICES, LLC, f/k/a BRANDO MANAGEMENT SERVICES,

  LLC, is a Delaware Limited Liability Company whose principal address is in Fort Lauderdale,

  Florida.

         3.      Top Park is in the real estate development business.

         4.      At all relevant times, Top Park maintained an office in Broward County.

         5.       Bender is the owner of Top Park.

         6.      Bender resides in Fort Lauderdale, Florida.

         7.      Beginning on or about August 2017, Ring was the President of Top Park (then

  called Brando Management).

         8.      Ring resides in Fort Lauderdale, Florida

         9.      Plaintiff was employed by Top Park as a Personal Trainer for the Company’s senior

  officers. Plaintiff reported to Bender.

         10.     Plaintiff began working for Top Park in September 2017.

         11.     Top Park employed no fewer than 15 persons at all relevant times. Top Park

  therefore is an “employer” as defined by Title VII and the FCRA.

         12.     Top Park employed no fewer than 10 persons at all relevant times. Top Park

  therefore is an “employer” as defined by the FWA.

         13.     Plaintiff was employed by Top Park and performed work for Top Park in Broward

  County.



                                                  2
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 3 of 17




                                  VENUE AND JURISDICTION

         14.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as the cause of

  action arises under federal statute, to wit, the Civil Rights Act of 1964, as amended, 42 U.S.C.

  2000e-(2) and (3).

         15.     This Court has supplemental jurisdiction over the state law claims alleged herein

  pursuant to 28 U.S.C. § 1367 because the state law claims are related to claims in the action within

  the Court’s original jurisdiction such that they form part of the same case or controversy.

         16.     Top Park’s principal place of business is in Broward County, and this action

  accrued in Broward County where Plaintiff worked for Top Park. Therefore, venue is proper in

  this Court pursuant to 28 U.S.C. §1391(b)(1) and (2).

                             ADMINISTRATIVE PREREQUISITES

         17.     Plaintiff dual-filed a charge of discrimination with the Equal Employment

  Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)

  on or about August 6, 2018, alleging sex discrimination, sexual harassment, and retaliation.

         18.     The EEOC issued its Right to Sue Notice on April 16, 2019.

         19.     More than 180 days have expired since Plaintiff filed his charge of discrimination

  with the FCHR, and the FCHR has neither conciliated nor issued a determination of whether there

  is reasonable cause.

         20.     This case was initiated in this Court within 90 days of Plaintiff’s receipt of his

  Notice of Right to Sue from the EEOC.




                                                   3
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 4 of 17




                                      FACTUAL ALLEGATIONS

         21.      Plaintiff began his employment with Top Park in September 2017 where he was

  employed as a Personal Trainer for the Company’s senior officers. Prior to September 2017,

  Plaintiff was employed by a related company essentially doing the same work for the same people.

         22.      Prior to his association with the Company, Plaintiff was a personal trainer/fitness

  director employed at a yacht club. Bender promised Plaintiff that he would employ him for a

  minimum of two years if he would transition his clients to other personal trainers and work

  exclusively for the Company. Plaintiff agreed to do so and gave up his position at a yacht club

  and transitioned his existing business and numerous loyal clients to other personal trainers.

  Thereafter, Plaintiff worked exclusively for the Company.

         23.      Upon hire by the Company, Plaintiff served as the personal trainer for the owner of

  the Company, Mike (Neil) Bender. Plaintiff also provided personal training to Bender’s spouse

  (whom Bender has since divorced) and other personnel in the Company.

         24.      On the evening of December 18, 2016, Bender, then married, confided to Plaintiff

  that he was gay. Bender told Plaintiff that he had developed an intimate relationship with

  Defendant Ring, whom Bender claimed to have met through an on-line service.

         25.      On or about August 2017, Bender made Ring President of Top Park (then called

  Brando Management) notwithstanding Ring’s lack of management experience.

         26.      Plaintiff began providing personal training services to Ring.

         27.      Plaintiff was sexually harassed by both Ring and Bender on numerous occasions.

  These acts include the following:

               a. Plaintiff received numerous unwanted invitations to engage in sex with Bender or

                  Ring, or both.



                                                   4
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 5 of 17




           b. Plaintiff received unwanted invitations (sometimes via text message) by Ring and

              Bender to join them in bed.

           c. Plaintiff received from both Ring and Bender several unwanted sexually suggestive

              text messages some of which contained explicit content.

           d. Bender sent Plaintiff via text message unsolicited photographs of nude males with

              their genitals exposed, even after Plaintiff told Bender to stop.

           e. Ring sent Plaintiff a photo of himself. The photo was unsolicited by Plaintiff and

              is unmistakably sexually suggestive.

           f. When Plaintiff sent via text message a photograph of his injured shoulder

              immediately after surgery, Bender and Ring responded via text message to say how

              much they wanted to suck his nipple.

           g. Bender told Plaintiff in a text message that he was going to get his hands on

              Plaintiff’s “two rocks” and let his fingers wander around. The two rocks were in

              reference to Plaintiff’s buttocks.

           h. Plaintiff was grabbed by both Ring and Bender on different occasions and groped

              Plaintiff in intimate areas, over Plaintiff’s objections.

           i. Ring told Plaintiff that, as part of his job, he was expected to “put out” (Ring’s

              words, via text message).

           j. Ring walked in uninvited when Plaintiff was receiving a massage from the massage

              therapist. Ring said: “I am a bottom but I sure would top that.” The reference was

              to engaging in gay sex.

           k. Ring would often refer to Plaintiff as “Bottom” when addressing him. This name

              was a reference to gay sex.



                                                   5
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 6 of 17




                l. During a workout, Bender told Plaintiff: “If you were wearing a cock ring, you

                   would have my attention.”

                m. Plaintiff learned from a contract employee that Ring told the other employee that

                   his (Ring’s) goal was to sleep with Plaintiff.

          28.      In all cases when he was approached for sex by Ring or Bender, Plaintiff politely

  tried to deflect the propositions or asked that it be stopped. Plaintiff never acquiesced to these

  invitations for sex or indicated that such conduct was welcomed.

          29.      Bender told Plaintiff that he (Plaintiff) was his only friend whom he had not slept

  with. Plaintiff responded that it would need to stay that way.

          30.      On May 25, 2018, Plaintiff travelled with Ring and Bender, among others, to Puerto

  Vallarta, Mexico. Bender invited friends and business associates to join in a party at a public pool.

  In the pool, Bender began trying to grab Plaintiff -- specifically, Bender was trying to grab

  Plaintiff’s penis. Plaintiff grabbed Bender’s hands to prevent Bender from groping him.

          31.      While Plaintiff’s two hands were occupied restraining Bender’s groping, Ring

  grabbed Plaintiff’s buttocks. One of Ring’s friends also grabbed Plaintiff’s buttocks. Plaintiff left

  the area because he could not stop these people from sexually touching him.

          32.      Bender grabbed the buttocks and penis of one of the other male employees who

  also complained.

          33.      On or about June 13, 2018, Plaintiff complained to Bender that he wanted the sexual

  harassment to stop. He specifically complained about the way Ring treated him and about the

  demeaning sexual comments, innuendos and put downs. Plaintiff told Bender that he was being

  treated like a prostitute.




                                                     6
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 7 of 17




         34.     After refusing to accept Bender’s and Ring’s propositions for sex, and complaining

  about sexual harassment, in early July, Bender told Plaintiff that he was going to be phased out

  and let go. Previously, Bender had told Plaintiff repeatedly that he had a long-term future with the

  Company.

         35.     Plaintiff was terminated effective July 13, 2018.

         36.     Other male employees and contract workers complained that they were being

  sexually harassed by Bender and Ring.

         37.     On July 23, 2018, Plaintiff, through counsel, informed the Company that Plaintiff

  was contemplating filing a charge of discrimination with the EEOC. The Company promptly (on

  July 25, 2018) terminated Plaintiff’s brother, Mike Smart, who also worked for Top Park, LLC,

  and Plaintiff’s domestic partner, Duke Siotkas (Siotkas), who worked for a related company (Top

  Jet, LLC) in which Bender and Ring were senior officers.

         38.     Mark King, Chief Legal Counsel for the related companies, informed Mike Smart

  that he was being terminated. When pressed by Mike Smart as to why he was being terminated,

  King refused to provide an answer other than to say that the decision was at the advice of counsel.

  King further stated that the decision had nothing to do with performance and that his (Mike

  Smart’s) performance was exemplary. Further, King told Mike Smart that he (Mike Smart) did

  not violate any company policies.

         39.     Duke Siotkas was also informed of his termination by Mark King. King told

  Siotkas that he was being “let go” at the advice of counsel. Siotkas was offered a severance

  package that stated he was being “laid off,” which Siotkas rejected.

         40.     On October 1, 2018, Top Jet initiated civil litigation against Siotkas alleging that

  Siotkas had damaged its aircraft while transporting senior officers to and from Indianapolis.



                                                   7
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 8 of 17




            41.   Prior to the filing of Plaintiff’s charge of discrimination, the Company had not

  accused Siotkas of damaging its aircraft. While employed by Top Jet, Siotkas had not been

  disciplined, written up, reproved, or otherwise blamed for any damage to the aircraft.

            42.   There was no legitimate basis for the allegation that Siotkas had damaged the

  aircraft and the litigation was advanced for the sole purpose of retaliating against Plaintiff.

                    COUNT I – SEXUAL HARASSMENT (QUID PRO QUO)
                      VIOLATION OF TITLE VII AGAINST TOP PARK

            43.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

  herein.

            44.   Title VII prohibits employment discrimination based on sex and prohibits

  conditioning employment and benefits thereof on acquiescence to requests for sexual favors.

            45.   Plaintiff was phased out of the Company and terminated because he refused the

  sexual advances of Ring and Bender.

            46.   As a result of the unlawful termination, Plaintiff has suffered mental anguish, loss

  of dignity, and other intangible injuries as a direct result of the unlawful conduct he experienced.

            47.   Plaintiff also requests punitive damages as authorized by Title VII.

            48.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

            WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

  damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

  Top Park’s Defendant’s conduct in violation of Title VII.

        COUNT II – SEXUAL HARASSMENT (HOSTILE WORK ENVIRONMENT)
                   VIOLATION OF TITLE VII AGAINST TOP PARK

            49.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

  herein.



                                                    8
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 9 of 17




            50.   Title VII prohibits employment discrimination based on sex and prohibits

  harassment based on these protected characteristics.

            51.   Ring’s and Bender’s continuing unwanted sexual advances, over Plaintiff’s

  objection, created a hostile work environment in violation of Title VII.

            52.   As a result of the harassment experienced by Plaintiff, Plaintiff has suffered mental

  anguish, loss of dignity, and other intangible injuries as a direct result of the harassment he

  experienced.

            53.   Plaintiff also requests punitive damages as authorized by Title VII.

            54.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

            WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

  damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

  Top Park’s conduct in violation of Title VII.

                               COUNT III – RETALIATION
                       VIOLATION OF TITLE VII AGAINST TOP PARK

            55.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

  herein.

            56.   Title VII prohibits retaliation against an employee for opposing conduct which

  would violate the terms of Title VII.

            57.   Plaintiff opposed sexual harassment which is prohibited by Title VII when he

  complained to Bender about sexual harassment that he was subjected to as described in Paragraphs

  27 through 32 above.

            58.   Plaintiff’s complaints of sexual harassment, therefore, constituted protected activity

  under Title VII.




                                                    9
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 10 of 17




          59.     Shortly after expressing his opposition to the unlawful discrimination, Plaintiff was

   informed that he was being transitioned out of the Company and was being terminated.

          60.     Plaintiff was terminated because of his opposition to the discriminatory conduct to

   which he was being subjected, in violation of Title VII.

          61.     Top Park also terminated Plaintiff’s brother, Mike Smart, in an effort to harm

   Plaintiff for his complaints about Bender’s and Ring’s sexual harassment.

          62.     Ring and Bender, who were also senior officers of Top Jet, LLC (a related

   company), also terminated Plaintiff’s domestic partner, Duke Siotkas. Siotkas worked as a pilot

   for Top Jet. Siotkas was terminated and later sued for damaging an aircraft in an effort to harm

   Plaintiff for his complaints about Bender’s and Ring’s sexual harassment.

          63.     Top Park’s alleged bases for Plaintiff’s termination, and for the terminations of

   Siotkas and Mike Smart, are pretextual and have been asserted only to cover up the retaliatory

   nature of Top Park’s conduct.

          64.     As a result of Top Park’s retaliatory actions, and its discharge of Plaintiff’s

   employment as a result of his opposition to sexual harassment, Plaintiff has suffered mental

   anguish, loss of dignity, and other intangible injuries.

          65.     Plaintiff also requests punitive damages as authorized by Title VII.

          66.     Plaintiff further seeks his attorney’s fees and costs as permitted by law.

          WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

   damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

   Top Park’s conduct in violation of Title VII.




                                                    10
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 11 of 17




               COUNT IV – SEXUAL HARASSMENT (QUID PRO QUO)
        VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT AGAINST TOP PARK

             67.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

   herein.

             68.   The FCRA prohibits employment discrimination based on sex and prohibits

   conditioning employment and benefits thereof on acquiescence to requests for sexual favors.

             69.   Plaintiff was phased out of the Company and terminated because he refused the

   sexual advances of Ring and Bender.

             70.   As a result of the unlawful termination, Plaintiff has suffered mental anguish, loss

   of dignity, and other intangible injuries as a direct result of the unlawful conduct he experienced.

             71.   Plaintiff also requests punitive damages as authorized by the FCRA.

             72.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

             WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

   damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

   Top Park’s conduct in violation of the FCRA.

        COUNT V – SEXUAL HARASSMENT (HOSTILE WORK ENVIRONMENT)
        VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT AGAINST TOP PARK

             73.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

   herein.

             74.   The FCRA prohibits employment discrimination based on sex and prohibits

   harassment based on these protected characteristics.

             75.   Ring’s and Bender’s continuing unwanted sexual advances, over Plaintiff’s

   objection, created a hostile work environment in violation of the FCRA.




                                                    11
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 12 of 17




             76.   As a result of the harassment experienced by Plaintiff, Plaintiff has suffered mental

   anguish, loss of dignity, and other intangible injuries as a direct result of the harassment he

   experienced.

             77.   Plaintiff also requests punitive damages as authorized by the FCRA.

             78.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

             WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

   damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

   Top Park’s conduct in violation of the FCRA.

                          COUNT VI – RETALIATION
        VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT AGAINST TOP PARK

             79.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

   herein.

             80.   The FCRA prohibits retaliation against an employee for opposing conduct which

   would violate the terms of the FCRA.

             81.   Plaintiff opposed sexual harassment which is prohibited by the FCRA when he

   complained to Bender about sexual harassment that he was subjected to as described in Paragraphs

   27 through 32 above.

             82.   Plaintiff’s complaints of sexual harassment, therefore, constituted protected activity

   under the FCRA.

             83.   Shortly after expressing his opposition to the unlawful discrimination, Plaintiff was

   informed that he was being transitioned out of the Company and was being terminated.

             84.   Plaintiff was terminated because of his opposition to the discriminatory conduct to

   which he was being subjected, in violation of the FCRA.




                                                    12
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 13 of 17




             85.   Defendant also terminated Plaintiff’s brother, Mike Smart, in an effort to harm

   Plaintiff for his complaints about Bender’s and Ring’s sexual harassment.

             86.   Ring and Bender, who were also senior officers of Top Jet, LLC (a related

   company), caused Top Jet to terminate the employment of Plaintiff’s domestic partner, Duke

   Siotkas. Siotkas worked as a pilot for Top Jet.

             87.   Top Jet terminated Siotkas, and later sued him, in an effort to harm Plaintiff for

   Plaintiff’s complaints about Bender’s and Ring’s sexual harassment.

             88.   Defendants’ alleged bases for Plaintiff’s termination, and for the terminations of

   Siotkas and Mike Smart, are pretextual and have been asserted only to cover up the retaliatory

   nature of Defendant’s conduct.

             89.   As a result of Top Park’s retaliatory actions, and its discharge of Plaintiff’s

   employment as a result of his opposition to sexual harassment, Plaintiff has suffered mental

   anguish, loss of dignity, and other intangible injuries.

             90.   Plaintiff also requests punitive damages as authorized by the FCRA.

             91.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

             WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

   damages, compensatory damages, punitive damages, and attorney’s fees and costs as a result of

   Top Park’s conduct in violation of the FCRA.

                                COUNT VII
         VIOLATION OF FLORIDA WHISTLEBLOWER ACT AGAINST TOP PARK

             92.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

   herein.

             93.   The FWA states in relevant part at Fla. Stat. § 448.102:




                                                     13
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 14 of 17




                  An employer may not take any retaliatory personnel action against an
                  employee because the employee has:

                  ***

                  (3) Objected to . . . any activity, policy, or practice of the employer which
                  is in violation of a law, rule, or regulation.

          94.     The FWA prohibits retaliation against an employee for opposing conduct which

   would violate Title VII or regulations promulgated thereunder, or the FCRA.

          95.     Plaintiff opposed sexual harassment which is prohibited by Title VII and the FCRA

   when he complained to Bender about sexual harassment that he was subjected to as described in

   Paragraphs 27 through 32 above.

          96.     Plaintiff’s complaints of sexual harassment, therefore, constituted protected activity

   under both Title VII and the FCRA.

          97.     Shortly after expressing his opposition to the unlawful discrimination, Plaintiff was

   informed that he was being transitioned out of the Company and was being terminated.

          98.     Plaintiff was terminated because of his opposition to the discriminatory conduct to

   which he was being subjected, in violation of Title VII and the FCRA.

          99.     Top Park also terminated Plaintiff’s brother, Mike Smart, in an effort to harm

   Plaintiff for his complaints about Bender’s and Ring’s sexual harassment.

          100.    Ring and Bender, who were also senior officers of Top Jet, LLC (a related

   company), caused Top Jet to terminate the employment of Plaintiff’s domestic partner, Duke

   Siotkas. Siotkas worked as a pilot for Top Jet. Siotkas was terminated in an effort to harm Plaintiff

   for his complaints about Bender’s and Ring’s sexual harassment.




                                                    14
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 15 of 17




             101.   Defendants’ alleged bases for Plaintiff’s termination, and for the terminations of

   Siotkas and Mike Smart, are pretextual and have been asserted only to cover up the retaliatory

   nature of Defendants’ conduct.

             102.   As a result of Top Park’s retaliatory actions, and its discharge of Plaintiff’s

   employment as a result of his opposition to sexual harassment, Plaintiff has suffered mental

   anguish, loss of dignity, and other intangible injuries.

             103.   Plaintiff further seeks his attorney’s fees and costs as permitted by law.

             WHEREFORE, Plaintiff requests judgment against Top Park and an award of economic

   damages, compensatory damages, and attorney’s fees and costs as a result of Top Park’s conduct

   in violation of the FCRA.

                                        COUNT VIII
                              BATTERY AGAINST DEFENDANT RING

             104.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth

   herein.

             105.   On more than one occasion, Ring grabbed Plaintiff and groped Plaintiff in intimate

   areas, over Plaintiff’s objections. Specifically, Ring grabbed Plaintiff’s buttocks. The touching

   was intentional, nonconsensual and offensive.

             106.   As a result of Defendant Ring’s actions, Plaintiff has suffered mental anguish, loss

   of dignity, and other intangible injuries.

             WHEREFORE, Plaintiff requests judgment against Ring and an award of compensatory

   damages, punitive damages, and costs as a result of Defendant Ring’s conduct in violation of

   Florida law.




                                                     15
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 16 of 17




                                           COUNT IX
                               BATTERY AGAINST DEFENDANT BENDER

             107.   Plaintiff reasserts his allegations in Paragraphs 1 through 42 as if fully set forth
   herein.
             108.   On more than one occasion, Bender grabbed Plaintiff and groped Plaintiff in

   intimate areas, over Plaintiff’s objections. Specifically, Bender grabbed, or attempted to grab,

   Plaintiff’s penis. The touching was intentional, nonconsensual and offensive.

             109.   As a result of Defendant Ring’s actions, Plaintiff has suffered mental anguish, loss

   of dignity, and other intangible injuries.

             WHEREFORE, Plaintiff requests judgment against Defendant and an award of

   compensatory damages, punitive damages, and costs as a result of Defendant Bender’s conduct in

   violation of Florida law.

                                         JURY TRIAL DEMAND

             Plaintiff requests a trial by jury on all claims stated herein for which Florida law provides

   a right to trial by jury.




                                                      16
Case 0:19-cv-61052-WPD Document 1 Entered on FLSD Docket 04/25/2019 Page 17 of 17




   Dated: April 25, 2019



                               Respectfully submitted,

                               /s/ Richard D. Tuschman
                               Richard D. Tuschman, Esq.
                               Florida Bar No. 907480
                               E-mail: rtuschman@gtemploymentlawyers.com
                               Secondary E-mail: assistant@gtemploymentlawyers.com
                               RICHARD D. TUSCHMAN, P.A.
                               8551 W. Sunrise Boulevard, Suite 303
                               Plantation, Florida 33322
                               Tel: (954) 369-1050 | Fax: (954) 380-8938

                               /s/ Mark J. Beutler
                               Mark J. Beutler, Esq.
                               Fla. Bar No. 0023400
                               Email: mjb@mjbpa.com
                               LAW OFFICES OF MARK J. BEUTLER, P.A.
                               9100 S. Dadeland Boulevard – Suite 1500
                               Miami, Florida 33156
                               Tel: (786) 497-7710 | Fax: (786) 513-4651

                               Attorneys for Plaintiff




                                         17
